 In the Matter Of IOWA MALLEABLE IRON COMPANYandUNITED STEEL-WORKERS OF AMERICA, C. I. O.Case No. 18-R-1111.Decided November 7, 1944Mr. Roscoe P. Thoma,of Fairfield, Iowa, for the Company.Mr. Frank Singleton,of Keokuk, Iowa, for the C. I. O.Mr. Douglas J. Hanna,of Davenport, Iowa, for the A. F. of L.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by the United Steelworkers ofAmerica, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees -of Iowa Malleable Iron Company, Fairfield, Iowa, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William J. Scott,Trial Examiner.Said hearing was held at Fairfield, Iowa, on Octo-ber 4, 1944.At the commencement of the hearing, the Trial Examinergranted a motion of the International Molders and Foundry WorkersUnion of North America, A. F. of L., herein called the A. F. of L., tointervene.The Company, the C. I. 0., and the A. F. of L. appearedand participated.All parties were afforded full opportunity to_ beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Iowa Malleable Iron Company, an Iowa corporation, with itsprincipal office and factory at Fairfield, Iowa, is engaged in produc-59 N. L. R. B, No. 27.106 IOWA MALLEABLE IRON COMPANY107ing malleable iron castings.During the 6-month period prior toAugust 31, 1944, 93 percent of the raw materials purchased by theCompany, aggregating $122,109.86, was secured from sources outsidethe State of Iowa.During the same period, 53 percent of the Com-pany's total sales, amounting to $159,007.10, was shipped to pointsoutside the State of Iowa.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.International Molders and Foundry Workers Union of North Amer-ica, affiliated with the American Federation of Labor, is a labor or-ganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 2,1944, the C. I. O. addressed a letter to the Company,stating therein that it represented a majority of the employees in thealleged appropriate unit and requested that the Company withholdnegotiations of a new contract with the A. F. of L. pending the de-termination of the question of representation.The Company refusedto grant recognition until the C. I. O. has been certified by the Boardin an appropriate unit.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found iippropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT,The C., I. O. requests a unit composed of all production and mainte-nance employees, excluding clerical employees, head of the laboratory,departmental foremen, and supervisors.The Company and the A. F.1Neither the Company nor the A F.of L. contends that a 1942 contract,as supple-mented in August 1943,constitutes a bar to thisproceeding2The Field Examiner reported that the C I 0 submitted 35 application for membershipcards,31 of which appeared on the Company's pay loll of September 18, 1944,which listed108 employees in the alleged appropriate unit,excluding those in the military service, andthat 11 cards were dated in August 1944, 2 in September 1944, and 22 were undated.The A. F. of L. relies upon its contract as evidence of its interest in the alleged appropriateaunit. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDof L. are in general agreement with the unit proposed by the C. I. 0.,but would exclude oven firemen, watchmen, general maintenance men,power-plant employees, janitors, and the supervising melter, who werespecifically excluded from the operation of the 1942 contract betweenthe Company and the A. F. of L. The A. F. of L. also alleges insupport of its desire to exclude the foregoing employees that some ofthem possess skills characteristic of crafts within the province ofother unions.The record discloses that the power-plant employees, consisting ofa chief engineer, stationary engineer, and a helper who spends a sub-stantial portion of his time as a watchman, operate the equipment inthe boiler room and powerhouse.The watchmen, who do not wearuniforms and are not militarized, are also classified as annealingoven firemen since approximately 50 percent of their time is devotedto keeping the annealing ovens in operation.The maintenance mentake care of the general maintenance of equipment and machiery inthe plant.The janitors perform the usual janitorial duties.Thesupervising melter merely maintains tonnage and scrap records; hedoes not possess supervisory functions within our customary definition.While some of these employees may fall within categories appropri-ately incorporated in units characteristic of specific crafts, the recorddoes not reveal that any other organizations represent or are seekingso to represent them.We shall, therefore, include all of the foregoingemployees in the unit herein found appropriate.We find that all production and maintenance employees of theCompany, at Fairfield, Iowa, including power-plant employees, watch-men, oven firemen, general maintenance men, janitors, and the super-vising melter, but excluding office and clerical employees, the chiefengineer, head of the laboratory, departmental foremen, and all orany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.TIIE DETER31TNATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees-in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection. IOWA MALLEABLE IRON COMPANYDIRECTION OF ELECTION109By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the Iowa MalleableIron Company, Fairfield, Iowa, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the Direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said' Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States, who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be rep-resented by United Steelworkers of America, affiliated with the Con-gress of Industrial Organizations, or by International Molders andFoundry Workers Union of North America, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining,or by neither.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.